        Case 1:20-mj-01342-DLC Document 1-1 Filed 07/31/20 Page 1 of 12



        AFFIDAVIT OF SPECIAL AGENT PETER COSTE IN SUPPORT OF
   APPLICATIONS FOR A CRIMINAL COMPLAINT AND A SEARCH WARRANT

       I, Peter Coste, having been duly sworn, do hereby depose and state as follows:

                                       Agent Background

       1.      I am a Special Agent with Homeland Security Investigations (“HSI”) and have

been so employed since December 2018. I have successfully completed a training program in

conducting criminal investigations at the Federal Law Enforcement Training Center in Glynco,

Georgia. In 2017, I graduated from Fairleigh Dickinson University at Teaneck, New Jersey with

a B.A. degree in Individualized Studies with a Specialization in Criminal Justice. My current

duties as an HSI Special Agent include conducting investigations involving the fraudulent

acquisition, production, and misuse of United States immigration documents, United States

passports, and identity documents. Due to my training, experience, and conversations with other

law enforcement officers, I am familiar with the methods, routines, and practices of document

counterfeiters, vendors, and persons who fraudulently obtain or assume false identities.

       2.      I am also a member of HSI’s Document and Benefit Fraud Task Force

(“DBFTF”), a specialized field investigative group comprised of personnel from various state,

local, and federal agencies with expertise in detecting, deterring and disrupting organizations and

individuals involved in various types of document, identity and benefit fraud schemes. DBFTF

is currently investigating suspected aliens who are believed to have obtained stolen identities of

United States citizens living in Puerto Rico and used those identities to obtain public benefits,

which they would not otherwise be eligible to receive, including Massachusetts Registry of

Motor Vehicles (“RMV”) identity documents, Social Security numbers (“SSNs”), MassHealth

benefits, public housing benefits, and unemployment benefits. Agents have conducted an

analysis of individuals who have received certain public benefits in Puerto Rico and
         Case 1:20-mj-01342-DLC Document 1-1 Filed 07/31/20 Page 2 of 12



Massachusetts on or about the same dates in an effort to identify individuals in Massachusetts

who have been unlawfully and fraudulently using the identities of United States citizens.

                                       Purpose of Affidavit

       3.      I submit this affidavit in support of an application for a criminal complaint

charging Francis Alexander PEREZ DIAZ with (1) Misuse of a Social Security Number, in

violation of 42 U.S.C. § 408(a)(7)(B), and (2) Aggravated Identity Theft, in violation of 18

U.S.C. § 1028A.

       4.      I also submit this affidavit in support of an application for a search warrant for the

following property: 151 Margaretta Drive, Hyde Park, Massachusetts, as described in

Attachment A. I have probable cause to believe that this property contains evidence, fruits, and

instrumentalities of the crimes identified above, as described in Attachment B.

       5.      As set forth in more detail below, there is evidence that PEREZ DIAZ unlawfully

used the name and SSN of a real person while knowing that these identifiers belonged to a real

person. Among the evidence that PEREZ DIAZ knew that this identity was that of a real person

is his successful use of the identity to obtain multiple official government identification

documents and his use of this identity to earn wages.

       6.      This affidavit is based on my personal knowledge, information provided to me by

other law enforcement officers and federal agents, and my review of records described herein.

This affidavit is not intended to set forth all of the information that I have learned during this

investigation but includes only the information necessary to establish probable cause for the

requested complaint and search warrant.




                                                   2
        Case 1:20-mj-01342-DLC Document 1-1 Filed 07/31/20 Page 3 of 12



                                        Probable Cause

                                    Use of Imposter Identity

       7.      On October 22, 2018, an individual submitted an application for the renewal of a

Massachusetts driver’s license at the RMV office in Braintree, Massachusetts. The applicant

represented on the application that he was a person whose initials were J.M.M.V. 1 He further

represented that his date of birth was xx/xx/1985, and that his SSN was xxx-xx-3149. The RMV

took a photograph of the applicant on October 22, 2018 as part of the renewal driver’s license

application. The application materials include a Puerto Rico birth certificate in the name of

J.M.M.V., a Social Security card in the name of J.M.M.V., and a Bank of America account

statement in the name of J.M.M. The individual purporting to be J.M.M.V. signed the

application under penalty of perjury. As a result of that application, the RMV issued the person

purporting to be J.M.M.V. a driver’s license with no. Sxxxx0218.

       8.      According to Department of Labor wage records, J.V. (with SSN xxx-xx-3149)

received wages from Equinox Holdings, Inc. (the holding company that operates Equinox fitness

clubs) in 2014, 2015, 2016, 2017, 2018, and 2019.

                       Confirmation of a Valid Social Security Number

       9.      The Social Security Administration (“SSA”), Office of Inspector General has

confirmed that SSN xxx-xx-3149 is assigned to J.M.M.V.

                                 Identification of the Imposter

       10.     The Dominican Republic has a national identification card which is called a




1 I am protecting the identity of the victim by using initials only. The identity of the victim,
J.M.M.V. is known to the government. These initials represent the victim’s first and last names.
To protect the victim’s privacy, only the initials “J.M.M.V.”, “J.V.M”, “J.M.V.”, “J.M.”, “J.V.”
are used in this affidavit to reflect variations of the victim’s full name.
                                                3
        Case 1:20-mj-01342-DLC Document 1-1 Filed 07/31/20 Page 4 of 12



Cedula. HSI obtained information concerning Cedula Number xxx-xxxxx57-8, in the name of

PEREZ DIAZ, Francis Alexander born in 1985, in Venezuela, which included the photograph

and fingerprints associated with this Cedula.

       11.     On October 15, 2015, the Boston Police Department arrested an individual

purporting to be J.M.M.V. for the charges of Trafficking 200 Grams or More and Trafficking

200 Grams or More Within 1,000 feet of a School Zone. Following the October 15, 2015 arrest,

as part of the booking process, police took fingerprints and a photo of the individual purporting

to be J.M.M.V.

       12.     The fingerprint impressions from PEREZ DIAZ’s Cedula Number xxx-xxxxx57-8

and the October 15, 2015 fingerprint impressions from the Boston Police Department arrest of

J.M.M.V. were sent to the HSI Forensic Laboratory for analysis. The HSI Forensic Laboratory

determined that these fingerprint impressions belonged to the same individual.

       13.     Agents obtained a copy of a DS-11 Application for a U.S. Passport from the

United States Department of State, dated July 21, 2018, filed on behalf of a minor child by their

parents, which lists the father as Francis Alexander PEREZ DIAZ and a physical address of 151

Margaretta Drive, Hyde Park, Massachusetts. Supporting documentation for this U.S. passport

application included a passport issued by the Dominican Republic to the minor child’s father,

depicting an individual named Francis Alexander PEREZ DIAZ.

       14.     I have compared the following four photographs: (a) the October 22, 2018

photograph from the RMV database of the applicant purporting to be J.M.M.V.; (b) the October

15, 2015 photograph taken of the purported J.M.M.V. after the arrest by the Boston Police

Department; (c) the photograph from PEREZ DIAZ’s Cedula Number xxx-xxxxx57-8; (d) and

the photograph contained in the Dominican passport issued to PEREZ DIAZ. I conclude that the



                                                 4
        Case 1:20-mj-01342-DLC Document 1-1 Filed 07/31/20 Page 5 of 12



four photographs all depict the same individual.

       15.     Information from Puerto Rico’s Driver and Vehicle Information Database

(“DAVID”) assigned to an individual named J.M.M.V. indicates that this person has a date of

birth of xx/xx/1985, is assigned SSN xxx-xx-3149 and lives in San Juan, Puerto Rico. I have

examined a photograph associated with that DAVID record for this person and conclude that the

individual depicted in that photograph is not the same as the individual depicted in the four

photographs from the preceding paragraph.

                             Search for Identification Documents

       16.     The aforementioned DS-11 Application for a U.S. Passport filed on behalf of the

minor child by their parents, lists the physical address of the mother of the applicant (“MOTHER

1”) as 151 Margaretta Drive, Hyde Park, Massachusetts. Additional supporting documentation

for the U.S. passport application included a birth certificate for the minor child, listing PEREZ

DIAZ, Francis Alexander as the father with a residence address of 151 Margaretta Drive, Boston,

Massachusetts 02136. In addition, I have reviewed a copy of a DS-82 U.S. Passport Renewal

Application for MOTHER 1, which lists her mother’s name (“GRANDMOTHER 1”). Address

verification checks by the U.S. Postal Inspection Service indicate mail is received at 151

Margaretta Drive, Hyde Park, Massachusetts for “PEREZ,” as well as for names matching those

of MOTHER 1 and GRANDMOTHER 1.

       17.     On February 4, 2020 and March 2, 2020, agents conducted surveillance in the

area of 200 Boylston Street, Newton, Massachusetts. On the dates of February 4, 2020 and

March 2, 2020, agents observed PEREZ DIAZ (the individual using the J.M.M.V. identity) leave

200 Boylston Street, Newton, Massachusetts, depart the area in a vehicle and arrive at the

residence located at 151 Margaretta Drive, Hyde Park, Massachusetts. On July 1, 2020, agents



                                                   5
        Case 1:20-mj-01342-DLC Document 1-1 Filed 07/31/20 Page 6 of 12



conducted surveillance in the area of 151 Margaretta Drive, Hyde Park, Massachusetts and

observed PEREZ DIAZ (the individual using the J.M.M.V. identity) exit the residence and return

later that same day. On the dates of February 4, 2020, March2, 2020 and July 1, 2020, agents

observed PEREZ DIAZ enter the residence located at 151 Margaretta Drive, Hyde Park,

Massachusetts.

       18.    I know, based on my training and experience, that:

              a.    Individuals often keep identification documents and other evidence of

                    identity for long periods – sometimes years – and tend to retain such

                    documents even when they depart a given residence. Such documents

                    include social security cards, passports, tax returns, legal documents, utility

                    bills, phone bills, health insurance or prescription cards, medical records,

                    marriage licenses, family records, scrapbooks, photographs, diplomas and

                    other school records, birth certificates, immunization records, bank records,

                    credit card statements, personal correspondence and books or mementos on

                    which they have inscribed their names.

              b.    Individuals often keep identification documents and other evidence of

                    identity in their residence, in part to ensure the security of these documents

                    and in part to allow for access to these documents when needed.

              c.    In addition, it is common for those who use other persons’ identities without

                    authorization to maintain fraudulently obtained identification documents in

                    secure locations within their residence to conceal them from law

                    enforcement authorities; and,

              d.    It is common for individuals who use fraudulently obtained identification



                                                 6
        Case 1:20-mj-01342-DLC Document 1-1 Filed 07/31/20 Page 7 of 12



                    documents to retain those documents for substantial periods of time so that

                    they can continue to use the fraudulently obtained identities.

       19.     All agents participating in the search of the premises described in Attachment A

will be informed of the full name represented by the initials that appear in Attachment B.

                                           Conclusion
       20.     Based on the foregoing, I have probable cause to believe that, on or about October

22, 2018, Francis Alexander PEREZ DIAZ (1) falsely represented, with intent to deceive and for

any purpose, a number to be the social security account number assigned by the Commissioner

of Social Security to him, when in fact such number is not the social security account number

assigned by the Commissioner of Social Security to him, all in violation of 42 U.S.C.

§ 408(a)(7)(B); and (2) knowingly transferred, possessed and used, during and in relation to any

felony violation enumerated in 18 U.S.C. 1028A(c), and without lawful authority, a means of

identification of another person in violation of 18 U.S.C. § 1028A.

       21.     Based on the forgoing, I have probable cause to believe that evidence, fruits, and

instrumentalities of these crimes, as described in Attachment B, are located in the premises

described in Attachment A.




                                                7
        Case 1:20-mj-01342-DLC Document 1-1 Filed 07/31/20 Page 8 of 12



       Sworn to under the pains and penalties of perjury.


                                            ____________________________
                                            PETER COSTE
                                            Special Agent
                                            Homeland Security Investigations



Subscribed and sworn before me on July      , 2020


________________________________
HON. DONALD C. CABELL
United States Magistrate Judge




                                                8
        Case 1:20-mj-01342-DLC Document 1-1 Filed 07/31/20 Page 9 of 12



                                      ATTACHMENT A

                                   Premises To Be Searched

       The location to be searched is 151 Margaretta Drive, Hyde Park, Massachusetts, which is

the unit within a white and grey colored multifamily residential building with the number 151

affixed to the mailbox and above the front entrance of the residence. The front door for unit 151

is located near the middle of the multifamily building. Photographs of the building, featuring

unit 151, are attached.




                                                9
      Case 1:20-mj-01342-DLC Document 1-1 Filed 07/31/20 Page 10 of 12



Front View of 151 Margaretta Dr. Hyde Park (Boston), MA




                                        10
Case 1:20-mj-01342-DLC Document 1-1 Filed 07/31/20 Page 11 of 12




                               11
        Case 1:20-mj-01342-DLC Document 1-1 Filed 07/31/20 Page 12 of 12



                                         ATTACHMENT B
                             Evidence to Be Searched for and Seized

       Evidence, fruits, and instrumentalities of violations of 42 U.S.C. § 408(a)(7)(B), and 18

U.S.C. § 1028A, including but not limited to:

       1.      The following records, documents, and items referencing Francis Alexander

PEREZ DIAZ or the individual known to agents with the initials J.M.M.V., J.V.M, J.M.V., J.M.,

J.V., SSN of xxx-xx-3149, and date of birth of xx/xx/1985:

               a. Any and all state-issued or apparently state-issued identification documents,

                    notes, statements, and/or receipts that reference same;

               b.   Any and all immigration documents, including but not limited to United

                    States or foreign issued (or apparently issued) passports and identification

                    cards;

               c. Any and all documents identifying citizenship, including but not limited to

                    birth certificates; voter registration cards; cedulas; and social security cards.

               d. Any and all documents relating to foreign or domestic travel, including

                    tickets; schedules; itineraries; or receipts.

       2.      Any and all records not specified above that evidence the identity of Francis

Alexander PEREZ DIAZ, J.M.M.V., J.V.M, J.M.V., J.M., and/or J.V., including but not limited

to employment records; bank records; credit card records; tax records; marriage records; divorce

records; baptismal or confirmation records; land/property/residential rental records; school

records; health records; insurance records; records of utilities, phone service and other services

or subscriptions; records of arrests, court proceedings, or other legal proceedings; records of

school, training or counseling; and personal correspondence.

       3.      Photographs and photograph albums depicting PEREZ DIAZ.

                                                   12
